Carpenter, J.
This is a suit in equity for a copa'rtnership accounting. The copartnership was formed for the purpose of buying and shipping live stock. The suit was heard in the circuit court upon testimony taken in open court. The trial judge made a finding that there was $112.32 due defendant and entered a decree in his favor for that amount. Complainant appeals.
*121The principal complaint in this court is that the trial judge erred in deciding that a certain shipment of stock made by defendant on the 4th of September, 1905, was an individual and not a partnership transaction. This is a question of fact upon which there is conflicting testimony. An examination of that testimony satisfies us that the decision of the circuit judge was correct.
The only other complaint suggested by complainant’s brief relates to the method of computation adopted by the circuit judge. Indeed, we infer that no objection is made to that method, for the brief, though suggesting that a different method “can be taken and justice be done,” nevertheless states “perhaps the only way to determine this case and arrive at anything like a fair adjustment of the differences between these parties is to follow the method used by the trial judge.” We agree to the statement contained in the last quotation.
The decree is affirmed.
Grant, C. J., and Blair, Moore, and McAlvay, JJ., concurred.